DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/17/2021 and 02/16/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Taylor (EP 2423062 A2).  
Regarding claim 1, Taylor discloses a spring brake actuator (note 10; figs. 1-4) for applying a brake of a vehicle, the spring brake actuator comprising: 
a housing (12 and 16) containing a diaphragm (21) that separates the housing into first and second chambers; 
a push rod assembly having a push rod (22) extending out of the second chamber; wherein the diaphragm is flexible in a first direction to retract the push rod inwardly relative to the second chamber and in an opposite second direction to extend the push rod outwardly from the second chamber; 
a compression spring (46) in the first chamber; 
a return spring (32) in the second chamber; 
a port (27) for conveying pressurized air to the first chamber;9 and 
a clutch actuator device (note the connected members between the linear actuator 48 and the latching device 56 shown in fig. 1) for selectively compressing the compression spring (46), wherein the spring brake actuator is operable in a plurality of states comprising: 
a parking state (note fig. 4 and [0031]-[0032]) in which the clutch actuator device permits extension of the compression spring, which flexes the diaphragm in the second direction, compresses the return spring, and extends the push rod further outwardly from the second chamber for applying the brake of the vehicle; 
a driving state (note figs. 1-2 and [0029]-[0030]) in which the clutch actuator device compresses the compression spring, which permits the return spring to extend, which flexes the diaphragm in the first direction and retracts the push rod further inwardly relative to the second chamber for disengaging the brake of the vehicle; and 
a braking state (note fig. 3 and [0033]-[0035]) in which the clutch actuator device compresses the compression spring, and further in which pressurized air is conveyed to the first chamber via the port, which flexes the diaphragm in the second direction, which compresses the return spring and extends the push rod further outwardly from the second chamber for applying the brake of the vehicle.


Claims 1-3, 5, 9, 10 and 14 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Miller (WO 2013117605 A2).  
Regarding claim 1, Miller discloses a spring brake actuator (note the embodiment shown in figs. 14-15; note the embodiment shown in fig. 1 will be used for indicating of the reference numbers) for applying a brake of a vehicle, the spring brake actuator comprising: 
a housing (2, 24, 26) containing a diaphragm (10) that separates the housing into first (6) and second (16) chambers; 
a push rod assembly having a push rod (18) extending out of the second chamber (16); wherein the diaphragm (10) is flexible in a first direction to retract the push rod inwardly relative to the second chamber and in an opposite second direction to extend the push rod outwardly from the second chamber; 
a compression spring (52) in the first chamber (6); 
a return spring (14) in the second chamber (16); 
a port (27) for conveying pressurized air to the first chamber;9 and 
a clutch actuator device (50) for selectively compressing the compression spring (52), wherein the spring brake actuator is operable in a plurality of states comprising: 
a parking state (note fig.13) in which the clutch actuator device permits extension of the compression spring, which flexes the diaphragm in the second direction, compresses the return spring, and extends the push rod further outwardly from the second chamber for applying the brake of the vehicle; 
a driving state (note figs.14) in which the clutch actuator device compresses the compression spring, which permits the return spring to extend, which flexes the diaphragm in the first direction and retracts the push rod further inwardly relative to the second chamber for disengaging the brake of the vehicle; and 
a braking state (note fig. 4) in which the clutch actuator device compresses the compression spring, and further in which pressurized air is conveyed to the first chamber via the port, which flexes the diaphragm in the second direction, which compresses the return spring and extends the push rod further outwardly from the second chamber for applying the brake of the vehicle.
Re-claim 2, Miller discloses the clutch actuator device (1) comprises a drive rod (30) extending into the first chamber (6), wherein movement of the drive rod further into the first chamber permits extension of the compression spring (52) and wherein movement of the drive rod out of the first chamber compresses the compression spring.
Re-claim 3, Miller discloses the clutch actuator device (1) further comprises inner (note the rod located inside the member 42) and outer (42) cylinders that are concentrically aligned on the drive rod, and wherein relative rotation between the inner and outer cylinders moves the drive rod out of the first chamber (note fig. 12) and wherein opposite relative rotation between the inner and outer cylinders moves the drive rod into the first chamber.
Re-claim 5, Miller discloses the outer cylinder (42) is rotatable relative to the inner cylinder (note the rod located inside the member 42), and wherein rotation of the outer cylinder relative to the inner cylinder in a first rotation direction moves the drive rod out of the first chamber (note fig. 12) and wherein rotation of the outer cylinder relative to the inner cylinder in an opposite, second rotation direction moves the drive rod into the first chamber.
Re-claim 9, Miller discloses the clutch actuator device comprises a clutch mechanism (50) that is movable into a disengaged position preventing extension and retraction of the push rod and into an engaged position permitting extension and retraction of the push rod.
Re-claim 10, Miller discloses the clutch mechanism (50) is pneumatically actuated (note figs. 14-15) into the engaged position.
Re-claim 14, Miller discloses the clutch actuator device comprises a clutch mechanism (50) that is positionable in a disengaged position preventing extension and retraction of the push rod and an engaged position permitting extension and retraction of the drive rod.

Allowable Subject Matter
Claim 15-20 are allowed.
Claims 4, 6 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218. The examiner can normally be reached Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHBUBUR RASHID/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657